Citation Nr: 1110894	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than August 31, 2007, for a grant of service connection for bilateral hearing loss.

(The issues of whether there was clear and unmistakable error in a June 1971 decision of the Board that denied entitlement to service connection for residuals of a back injury and bilateral hearing loss are addressed in a separate decision of the Board under docket number 11-06 076).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 1971 Board decision denied service connection for hearing loss.

2.  After the June 1971 Board decision, the first communication from the appellant seeking to reopen a claim of service connection for hearing loss was received on August 31, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2007, for the award of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3,151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an earlier effective date claim.

Because the April 2009 rating decision granted the appellant's service connection claim for bilateral hearing loss, such claim is now substantiated.  As such, VA no longer has any further duty to notify the appellant how to substantiate the service connection claim.  Moreover, his filing of a notice of disagreement as to the effective date assigned for the award does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the assigned effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A July 2008 notice letter provided notice of how VA determines the effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the grant of entitlement to service connection for bilateral hearing loss.
Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's original claims file is missing.  The RO was not able to locate the original claims file under the Veteran's original claims file number (now cancelled) or under his current claims file number.  In a May 2009 VA letter, the Veteran was advised of the fact that his original claims file could not be located and had to be recreated from alternate sources.  The record reflects that the RO reconstructed the Veteran's claims file pursuant to the directives of the Manual M21-1, Part II, 3.13.  For the most part, information contained in the Veteran's claims file prior to March 31, 1989, is unavailable.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (noting that the presumption of regularity supports the Board's adjudication of an appeal based on a reconstructed claims file).  

The appellant was notified that his service treatment records were missing in a September 2008 letter, although it appears he was incorrectly informed that they were destroyed in the fire at the National Archives and Records Administration in 1973.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim will therefore be undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).   

The Veteran's earlier effective date claim is to be considered on the basis of the evidence of record at the time of the April 2009 rating decision on appeal.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection will be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i); see also 38 U.S.C.A. § 5110(a).

As an initial matter, the Board observes that a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d  1296, 1299 (Fed. Cir. 1998).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  Id.  

III. Analysis

The appellant alleges that he is entitled to an effective date earlier than August 31, 2007, for the grant of service connection for bilateral hearing loss.  The appellant asserts there was a clear and unmistakable error (CUE) in the Board's June 1971 denial of his appeal from the RO denial of service connection for hearing loss in August 1970, and thus, that he is entitled to an earlier effective date.  For the reasons that follow, the Board finds that an effective date earlier than August 31, 2007, is not warranted.

The RO received the appellant's claim seeking to reopen his claim for service connection for bilateral hearing loss on August 31, 2007.  In an April 2009 rating decision, the RO established an August 31, 2007, effective date for the appellant's grant of service connection for bilateral hearing loss.  The August 31, 2007 date was chosen since this represents the date of the appellant's reopened claim.  See 38 C.F.R. § 3.400 (2009).

As noted above, the appellant's claims file has been reconstructed.  A Board decision dated in June 1971 denied the appellant's appeal from an August 1970 RO denial of the Veteran's claim for entitlement to service connection for hearing loss.  The Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  The Board notes that the appellant has alleged clear and unmistakable error (CUE) in the final June 1971 Board decision.  A separate Board decision with a docket number of 11-06 076, issued simultaneously with this decision, denied the appellant's motion to revise the June 1971 Board decision on the basis of CUE.  As the CUE claim has been denied, the appellant is not entitled to an effective date earlier than August 31, 2007, for the grant of service connection for bilateral hearing loss on the basis of CUE in the June 1971 Board decision.

There is also no evidence that could be construed as an informal claim dated prior to the August 2007 claim to reopen.  The Board can find no indication of record that there was a pending application to reopen the claim of entitlement to service connection for bilateral hearing loss prior to August 31, 2007.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992)  [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  Moreover, the appellant has not contended that he filed a claim to reopen his claim for entitlement to service connection for hearing loss prior to his August 2007 claim.  Consequently, the evidence is against a finding that the appellant is entitled to an effective date earlier than August 31, 2007, for the grant of service connection for bilateral hearing loss.

In sum, based on the evidence of record, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date earlier than August 31, 2007,  for the grant of service connection for bilateral hearing loss.  The Board has denied the appellant's motion for CUE in the June 1971 Board decision, and the appellant has not contended that he filed a claim to reopen the claim prior to August 31, 2007.  For reasons explained above, the effective date assigned in this case is dictated by the date of filing of the appellant's claim to reopen received on August 31, 2007.  The benefit sought on appeal is accordingly denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than August 31, 2007, for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


